Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 1 of 24




                                                  20-mj-8277-DLB
                                                                         SP

                                                                   Aug 4, 2020

                                                                          West Palm Beach




   August 5, 2020
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 2 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 3 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 4 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 5 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 6 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 7 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 8 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 9 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 10 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 11 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 12 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 13 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 14 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 15 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 16 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 17 of 24




               5th
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 18 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 19 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 20 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 21 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 22 of 24
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 23 of 24




                                 20-mj-8277-DLB
Case 9:20-mj-08277-DLB Document 1 Entered on FLSD Docket 08/05/2020 Page 24 of 24




           20-mj-8277-DLB
